Citation Nr: 0121739	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  01-042	)	DATE
	)
	)         

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision of VA Regional Office 
(RO), located in Manila, Philippines.  In the decision, the 
RO denied the appellant's claim for VA benefits on the basis 
that her deceased spouse did not have the required military 
service to be eligible for VA benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolution 
of the appeal has been obtained.

2.  The appellant's deceased spouse did not have verified 
service in the United States Armed Forces, to include service 
as a member of the Philippine Commonwealth Army, with the 
Philippine Scouts, or with the recognized guerillas, in the 
service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria for recognition of the appellant's spouse as a 
veteran for purposes of VA death benefits are not met.  
38 U.S.C.A. §§ 101(2), 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.6, 3.8, 3.9, 3.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question to be determined is whether the 
appellant's spouse is a veteran for the purpose of receiving 
VA benefits.  The term "veteran" is defined as a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable. 38 U.S.C.A. § 101(2). "Active military, 
navel, and air service" as used above, includes active duty, 
which is defined as full-time duty in the Armed Forces. 38 
C.F.R. § 3.6(a), (b) (2000). "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1 
(2000).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are 
included for compensation benefits but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. 
§ 3.9(a) and (d) (2000).

Determination of an individual's military status depends on 
the findings of the United States service department, or upon 
documents issued by the service department. VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a) (2000).  38 C.F.R. § 3.203(a) was 
amended effective April 2001 to authorize VA to accept 
photocopies of service documents if they are certified to be 
true copies acceptable to VA by an accredited agent, attorney 
or service organization representative who has successfully 
completed VA-prescribed training on military records.  66 
Fed. Reg. 19857, 19858 (April 18, 2001).  This amendment 
would not affect the outcome of this case as it merely allows 
VA to accept copies of service department documents submitted 
by authorized agents and representatives.  This is not the 
case here, as the documents submitted were submitted by the 
appellant, and the source of the photocopies is not in 
dispute here.  There is no prejudice to the appellant in the 
Board's consideration of this appeal without first referring 
it to the RO for readjudication under the amended 38 C.F.R. 
§ 3.203.  Bernard v.Brown, 4 Vet. App. 384 (1993).

When evidence of recognized service is not submitted, or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c) 
(2000).  The findings by the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, and VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115 (1993).

In support of her contentions, the appellant has submitted a 
variety of documents, including affidavits from [redacted]
indicating that the appellant's spouse served as an officer 
in [redacted] First Infantry regiment, and a discharge 
document, stating that the appellant's spouse was discharged 
for the convenience of the government, signed by [redacted]. 

The appellant also submitted a discharge certificate, from 
the Commonwealth of the Philippines Army, dated June 1946; a 
U.S. Veterans Pensioner Associate, Inc, identification card, 
which states that the appellant's husband is a bonafide 
member of the Manila Regional Office of the association; a 
'Certification' from the Philippine Army, signed by [redacted]
[redacted], which states that the appellant's husband was a 
guerilla, with service beginning in October 1943 and ending 
in June 1946; and a statement from the appellant's spouse 
chronicling his war time activities

She also supplied an 'Affidavit of Philippine Army Personnel' 
indicating that the veteran participated in guerrilla 
activities.  Documents concerning medical treatment of her 
spouse from 1967 to 1982 were also submitted.  She also 
supplied receipts related to the veteran's burial, and death 
certificates from the local civil registrar, a physician, and 
a parish priest, indicating that her spouse died in February 
1982 from cardio respiratory arrest, with pulmonary 
tuberculosis, and hypertension.

In the present case, the documents submitted by the appellant 
do not meet the first requirement of 38 C.F.R. § 3.203(a), as 
they are not documents or copies of documents issued by a 
United States service department.  Therefore, verification of 
service from the service department was requested by the RO.  
Relevant information contained in the submitted documents 
including the 'Affidavit of Philippine Army Personnel' was 
provided to the U.S. Army Reserve Personnel Center 
(ARPERCEN).  In April 2000, ARPERCEN responded that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant was fully notified of the foregoing in an 
October 2000 statement of the case. 

In March 2001 the RO again requested certification of the 
appellant's spouse's service, providing ARPERCEN with a copy 
of the Affidavit of Philippine Army Personnel (Form 23).  
ARPERCEN replied that there was no change warranted in the 
prior negative certification. 

In a July 2001 memorandum for file, the RO noted that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the U.S. 
Armed Forces in the Far East and those who claim to have 
served in the organized guerrilla forces are maintained by 
ARPERCEN.  The RO stated that the individual records for each 
potential claimant were maintained in alphabetical order.  It 
was noted that ARPERCEN had repeatedly informed VA that, 
unless a claimant reported personal data such as a name 
different from that provided in a prior request for service 
verification, there was no value in resubmitting a request 
for reverification.  The RO explained that ARPERCEN had 
indicated that a potential claimant's service was verified by 
the records associated with his name and that, if the name 
was a common one or if there were minor discrepancies in 
spelling or middle initial, ARPERCEN would compare the 
service number, date and place of birth, and names of next of 
kin provided in the request for information with the records 
it had on file.  

The RO also noted that documents issued by the Philippine 
Army or Philippine Veterans Affairs, with the exception of 
Form 23, Affidavit for Philippine Army Personnel, were of no 
value in establishing service unless they contained personal 
data that was substantially different than that VA had 
provided to ARPERCEN. 
The RO indicated that the Philippine government had its own 
regulations and laws which permitted recognition of military 
service not recognized by the U.S. Army and their findings 
were not binding on ARPERCEN. 

In any event, the RO noted and the evidence indicates that 
the pertinent data contained in From 23, Affidavit for 
Philippine Army Personnel, and the other submitted documents, 
was forwarded to ARPERCEN, and ARPERCEN responded that the 
appellant's husband did not have the requisite service.  
Accordingly, the Board finds that, on the basis of the 
evidence of record, there is no demonstration of the 
appropriate military service in this case.  The appellant's 
spouse did not have active service in the United States Armed 
Forces, to include service as a member of the Philippine 
Commonwealth Army, with the Philippine Scouts, or with the 
recognized guerillas, in the service of the United States 
Armed Forces.  Inasmuch as the service department's 
verification of the appellant's service is binding on VA, the 
appellant is not a "veteran" for purposes of entitlement to 
VA benefits.  See Duro, 2 Vet. App.at 532.  Thus, the 
appellant's claim of entitlement to VA benefits must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

The VCAA provides new statutory requirements regarding notice 
to an appellant and any representative and specified duties 
to assist in the development of a claim.  First, VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  VCAA, 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Here, the 
appellant was informed in the RO's April 2000 letter and in 
the October 2000 statement of the case and May 2001 
supplemental statement of the case of the evidence necessary 
to establish eligibility for VA benefits based on her 
spouse's service.  The law and regulations regarding the 
necessary documentation for establishing service are clear, 
and the Board cannot think of any further development or 
notification which must be accomplished to fulfill the VA's 
duties under the VCAA. 


ORDER

Basic eligibility for VA death benefits is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 


